  Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 1 of 24 PageID: 223



                                                           U.S. Department of Justice
                                                           United States Attorney
                                                           District of New Jersey


Courtney A. Howard                                         970 Broad Street, Suite 700   Direct Dial: (973) 645-2859
Assistant United States Attorney                           Newark, New Jersey 07102      Courtney.Howard@usdoj.gov



                                                           May 8, 2020

BY ECF AND EMAIL

The Honorable Madeline Cox Arleo
United States District Judge
Martin Luther King, Jr. Fed. Bldg & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

                      Re:          United States v. Gary Basralian, Crim. No. 18-515

Dear Judge Arleo:

     Defendant Gary Basralian moves this Court for compassionate release
pursuant to 18 U.S.C. § 3582(c)(1)(A). Defendant seeks to reduce his sentence of
70 months’ imprisonment by over 90% due to the Covid-19 pandemic. To date,
Basralian has served only 5 months and 22 days of his 70-month sentence.

       The Court should deny the motion. First, as an initial matter, because
Basralian has filed a notice of appeal challenging his sentence, this Court now
lacks jurisdiction to modify it. Second, this Court should deny the request for
compassionate release without prejudice for Basralian’s failure to exhaust
administrative remedies. Third, to the extent Basralian is asking this Court to
transfer him to home confinement for some or all of the remaining term of
imprisonment, only the Bureau of Prisons (“BOP”) can grant that form of relief,
and it has already denied Basralian’s request for transfer to home confinement.
Finally, once Basralian has exhausted his administrative remedies, the
Government will explain why this Court should deny a reduction of sentence on
the merits, unless this Court would prefer to consider the merits sooner.

           I.         Background

      On August 29, 2018, Basralian pled guilty before Your Honor to a two-
count Information charging him with wire fraud, in violation of Title 18, United
States Code, Section 1343, and investment advisor fraud, in violation of Title 15,
United States Code, Sections 80b-6 and 80b-17. Basralian did so because he
was a trusted investment advisor who had stolen over $3.7 million from at least

                                                       1
 Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 2 of 24 PageID: 224



10 of his clients over the course of 10 years. He used the money to fund his own
lifestyle. Basralian’s blatant and calculated lies caused financial and personal
devastation to his victims and their families—some of whom lost their life
savings, their retirement funds, or both.

      At the September 6, 2019 sentencing hearing, the Government sought a
97-month sentence—the top of the applicable Guidelines range. This Court
sentenced Basralian to 70-months in prison. Basralian filed a timely notice of
appeal on September 10, 2019. Dkt. No. 22. Although this Court ordered
Basralian to self-surrender to BOP on October 11, 2019, at his request, the
Government consented to extending his surrender date to November 18, 2019,
which the Court then ordered. Dkt. No. 27. He later sought another extension of
his surrender date, which this Court denied. Dkt. No. 28.

       Basralian reported to FCI Fort Dix to begin serving his sentence on
November 18, 2019, where BOP placed him in the minimum security satellite
camp. So far, he has served only 5 months and 22 days of his 70-month
sentence. According to BOP, all inmates at the camp at FCI Fort Dix were tested
for COVID-19, and while he has tested positive, as of May 7, 2020, Basralian
was not showing any symptoms. Meanwhile, he has yet to file his opening brief
in his appeal. Nor has he asked the Court of Appeals for a limited remand under
Federal Rule of Appellate Procedure 12.1.

      II.   Analysis

            a. The Court should deny the motion based on the Court’s lack
               of jurisdiction due to Defendant’s pending appeal.

       “The filing of a notice of appeal is an event of jurisdictional significance
[that] confers jurisdiction on the court of appeals and divests the district court
of its control over those aspects of the case involved in the appeal.” Griggs v.
Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (per curiam) (emphasis
added). Here, Basrailian has filed a timely notice of appeal challenging his
sentence. Dkt. No. 22. That effectively deprives this Court of jurisdiction over
any matter relating to Basralian’s sentence, including his present request for a
reduction of sentence. See United States v. Davis, 924 F.3d 501, 504 (3d Cir.
1999) (district court lacks jurisdiction to change a sentence after the filing of a
notice of appeal where the appeal challenges the defendant’s sentence).

       Under these circumstances, Federal Rule of Criminal Procedure 37(a)
affords this Court three options. This Court can: (1) defer consideration of
Basralian’s motion; (2) deny the motion; or (3) “state either that it would grant
the motion if the court of appeals remands for that purpose or that the motion
raises a substantial issue.” F.R.C.P. 37. The Government submits that option 2
is the best course. Rather than defer the motion or issue an “indicative ruling,”



                                        2
 Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 3 of 24 PageID: 225



the Court should acknowledge that it lacks jurisdiction to modify Basralian’s
sentence, deny it on these grounds, and allow the appellate process to play out.

             b. The Court should deny the motion without prejudice for
                Defendant’s failure to exhaust administrative remedies.

       Even if this Court were to address Basralian’s request under 18 U.S.C.
§ 3582(c)(1)(A), his motion suffers from additional defects. Under § 3582(c)(1)(A),
this Court may, in certain circumstances, grant a defendant’s motion to reduce
his or her term of imprisonment. Before filing that motion, however, the
defendant must first request that BOP file such a motion on his or her behalf. A
court may grant the defendant’s own motion for a reduction in his sentence only
if the motion was filed “after the defendant has fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant’s behalf” or after 30 days have passed “from the receipt of such a
request by the warden of the defendant’s facility, whichever is earlier.” Id.

       Here, Basralian has not requested a reduction in sentence from BOP.
According to BOP, he requested transfer to home confinement, not a reduction
in sentence. (See Defendant’s Motion, Exhibit A; see also Exhibit 1 (Request for
Home Confinement), attached.) BOP reports that it denied Basralian’s request
for home confinement on April 26, 2020. Requests for transfer to home
confinement rely upon different statutory provisions than § 3582(c)(1)(A): 18
U.S.C. § 3624(c)(2), as modified by the CARES Act, or, for elderly or terminally
ill inmates, 34 U.S.C. § 60541(g). That means, as Chief Judge Wolfson explained
in the letter opinion attached as Exhibit 2, a request for transfer to home
confinement cannot satisfy § 3582(c)(1)(A)’s exhaustion requirement. So
Basralian’s recourse under § 3582(c)(1)(A) is to present his request for a
reduction of sentence first to the Warden of FCI Fort Dix, so that BOP can
evaluate his current circumstances in light of the new COVID-19 concerns.
Accordingly, this Court should not consider his motion for a reduction of
sentence until, as the statute provides, BOP denies the request and Basralian
fully exhausts his administrative appeals, or 30 days have passed since he
presented his request to the Warden, whichever is earlier.

       Contrary to Basralian’s assertion, the requirement that he either exhaust
administrative appeals or wait 30 days after presenting a request to the warden
before seeking judicial relief is mandatory and must be enforced by the Court.
As the Third Circuit recently confirmed, where 30 days have not passed following
presentation of a request to a warden, the statute “presents a glaring roadblock
foreclosing compassionate release at this point.” United States v. Raia, 954 F.3d
594, at *2 (3d Cir. 2020). The vast majority of district courts to address this issue
agree. See, e.g., United States v. Epstein, Crim. No. 14-287 (FLW), 2020 WL
1808616, at *4 (D.N.J. Apr. 9, 2020) (citing numerous cases); see App’x A (list of
decisions).


                                         3
 Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 4 of 24 PageID: 226



       “‘[A] judgment of conviction that includes [a sentence of imprisonment]
constitutes a final judgment’ and may not be modified by a district court except
in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010). As
the Supreme Court has recognized, finality is an important attribute of criminal
judgments, and one “essential to the operation of our criminal justice system.”
Teague v. Lane, 489 U.S. 288, 309 (1989) (plurality opinion). Accordingly, once
a district court has pronounced sentence and the sentence becomes final, the
court has no inherent authority to reconsider or alter that sentence. Rather, it
may do so only if authorized by statute. See, e.g., United States v. Addonizio, 442
U.S. 178, 189 & n.16 (1979); United States v. Washington, 549 F.3d 905, 917 (3d
Cir. 2008); United States v. Smartt, 129 F.3d 539, 540 (10th Cir. 1997) (“A district
court does not have inherent authority to modify a previously imposed sentence;
it may do so only pursuant to statutory authorization.”) (internal quotation
marks omitted).

        Consistent with that principle of finality, § 3582(c) provides that a court
generally “may not modify a term of imprisonment once it has been imposed,”
except in three circumstances: (i) upon a motion for reduction in sentence under
§ 3582(c)(1)(A); (ii) “to the extent otherwise expressly permitted by statute or by
Rule 35 of the Federal Rules of Criminal Procedure,” § 3582(c)(1)(B); and
(iii) where the defendant was sentenced “based on” a retroactively lowered
sentencing range, § 3582(c)(2). Given the plain language and purpose of the
statute, the requirements for filing a sentence-reduction motion—including the
requirement that a defendant exhaust administrative remedies or wait 30 days
before moving in court for a reduction—are properly viewed as jurisdictional.

       Section 3582(c) states that a “court may not modify” a term of
imprisonment except in enumerated circumstances. 18 U.S.C. § 3582(c). It thus
“speak[s] to the power of the court rather than to the rights or obligations of the
parties,” Landgraf v. USI Film Prods., 511 U.S. 244, 274 (1994) (internal
quotation marks omitted), delineating “when, and under what conditions,” a
court may exercise its “‘adjudicatory authority,’” Bowles v. Russell, 551 U.S. 205,
212-13 (2007) (quoting Eberhart v. United States, 546 U.S. 12, 16 (2005) (per
curiam)). That conclusion is reinforced by the historical powerlessness of the
courts to modify a sentence after the expiration of the term at which it was
entered. See United States v. Mayer, 235 U.S. 55, 67-69 (1914); United States v.
Welty, 426 F.2d 615, 617-618 & n.8 (3d Cir. 1970). Section 3582(c) accordingly
has been understood as conferring the jurisdictional authority that previously
was lacking by providing express statutory authorization to modify otherwise
final sentences.

       In recent years, the Supreme Court has cautioned against imprecise use
of the “jurisdictional” label, and explained that a statutory claim-processing rule,
even if mandatory, is presumed to be nonjurisdictional absent a clear statement
to the contrary. See Fort Bend County v. Davis, 139 S. Ct. 1843, 1848-50 (2019).
A prescription is not jurisdictional merely because “it ‘promotes important

                                         4
    Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 5 of 24 PageID: 227



congressional objectives,’” id. at 1851 (quoting Reed Elsevier, Inc. v. Muchnick,
559 U.S. 154, 169 n.9 (2010)), and courts should not deem jurisdictional rules
that “seek to promote the orderly progress of litigation by requiring that the
parties take certain procedural steps at certain specified times,” Henderson v.
Shinseki, 562 U.S. 428, 435 (2011). But whether a prescription is jurisdictional
turns on Congress’s intent, which is properly determined by the text, context,
relevant historical treatment, and purpose of the provision. Henderson, 562 U.S.
at 436. Here, the relevant factors indicate that § 3582(c) sets forth a jurisdictional
limitation on a district court’s authority to modify a sentence, such that a district
court lacks jurisdiction to consider a motion for a sentence reduction where the
defendant has failed to satisfy the exhaustion requirement of § 3582(c)(1)(A).

       While the Government maintains that the time limitation in § 3582(c)(1)(A)
is jurisdictional, given that it stands as an exception to the historic and
fundamental rule that courts may not revisit a final criminal judgment, the point
is ultimately academic. Even if the exhaustion requirement of § 3582(c)(1)(A) is
not jurisdictional, it is at least a mandatory claim-processing rule and must be
enforced if a party “properly raise[s]” it. Eberhart, 546 U.S. at 19 (holding that
Fed. R. Crim. P. 33, which permits a defendant to move for a new trial within 14
days of the verdict, is a nonjurisdictional but mandatory claim-processing rule).
The Government raises the rule here, and it must be enforced. 1

        Basralian nevertheless argues that this Court may ignore the exhaustion
requirement in light of the crisis presented by the coronavirus pandemic. That
is incorrect. While judicially created exhaustion requirements may sometimes be
excused, a court cannot ignore a statutory command such as that presented in
§ 3582(c)(1)(A). McCarthy v. Madigan, 503 U.S. 140, 144 (1992) (“[w]here
Congress specifically mandates, exhaustion is required”). The Supreme Court
recently reaffirmed that principle in Ross v. Blake, 136 S. Ct. 1850 (2016), which
rejected a judicially created “‘special circumstances’” exception to a statutory
exhaustion requirement. Rejecting the “freewheeling approach” adopted by some
courts of appeals, under which some prisoners were permitted to pursue
litigation even when they had failed to exhaust available administrative
remedies, Ross, 136 S. Ct. at 1855, the Court demanded fidelity to the statutory
text, explaining that the “mandatory language” of the exhaustion requirement
“means a court may not excuse a failure to exhaust” even to accommodate
exceptional circumstances, id. at 1856.



1 Indeed, even those courts that have concluded that the requirements of
§ 3582(c)(2) are not jurisdictional still enforce the statutory prerequisites to
relief. See, e.g., United States v. Taylor, 778 F.3d 667, 670 (7th Cir. 2015)
(recognizing that even if a court has the “power to adjudicate” a motion under
§ 3582(c)(2), it may lack “authority to grant a motion . . . because the statutory
criteria are not met”) (emphasis in original).

                                          5
    Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 6 of 24 PageID: 228



       Some have suggested that the exhaustion requirement of § 3582(c)(1)(A)
may be excused by a court as “futile” during the present pandemic. But there is
no “futility” exception, as the Supreme Court has made clear that courts have
no authority to invent an exception to a statutory exhaustion requirement. See,
e.g., United States v. Holden, 2020 WL 1673440, at *5 (D. Or. Apr. 6, 2020)
(explaining why that is so). Although a handful of courts, mostly in the Second
Circuit, have agreed in recent weeks that the exhaustion requirement may be
negated, see, e.g., United States v. Haney, 2020 WL 1821988 (S.D.N.Y. Apr. 13,
2020), that is not the rule in the Third Circuit, where Raia controls, and virtually
every other district court in the country to consider this issue in a reported
decision agrees with Raia and the Government here that the 30-day requirement
must be enforced. See App’x A. As Raia held, “[g]iven BOP’s shared desire for a
safe and healthy prison environment, ... strict compliance with § 3582(c)(1)(A)’s
exhaustion requirement takes on added—and critical—importance.” Raia, 2020
WL 1647922, at *2.

      Moreover, several of the decisions incorrectly excusing the § 3582
exhaustion requirement as futile have rested on the fact that the defendant had
only days left to serve on the prison sentence. See, e.g., United States v.
McCarthy, 2020 WL 1698732 (D. Conn. Apr. 8, 2020) (26 days remaining);
United States v. Colvin, 2020 WL 1613943, at *1 (D. Conn. Apr. 2, 2020) (11 days
remaining); United States v. Perez, 2020 WL 1546422, at *1 (S.D.N.Y. Apr. 1,
2020) (less than 21 days remaining). That is not the case here. At least one of
those decisions also incorrectly relied on precedent addressing a judicially
created—as opposed to statutorily created—exhaustion requirement. See Perez,
2020 WL 1546422 at *2 (relying only on Washington v. Barr, 925 F.3d 109, 118
(2d Cir. 2019)). 2 The requirement of a 30-day period to afford BOP the initial
review of Basrailian’s request (whenever he finally makes it) therefore cannot be
excused.

      In any event, a request in this context is not futile, because, as explained
further below, BOP fully considers requests for sentence reductions. Indeed, BOP
often concurs with such requests. During the period from the passage of the

2 To the extent Perez suggests that Mathews v. Eldridge, 424 U.S. 319 (1976),
supports an exception to the exhaustion requirement here, see 2020 WL
1546422, at *2 n.2, that is incorrect. In Eldridge, the claimant complied with
the “nonwaivable and nonexcusable requirement that an individual present a
claim to the agency before raising it in court.” Shalala v. Ill. Council on Long
Term Care, Inc., 529 U.S. 1, 16 (2000). And while Eldridge recognized that a
constitutional challenge “entirely collateral to [the claimant’s] substantive claim
of entitlement” might evade a statutory exhaustion requirement, 424 U.S. at
330, that is the case here. See also United States v. Demaria, 2020 WL
1888910, at *3 & n.8 (S.D.N.Y. Apr. 16, 2020) (explaining the Perez error at
length and the inapplicability of the cases on which it relied).


                                         6
    Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 7 of 24 PageID: 229



First Step Act on December 21, 2018, until mid-March 2020 (before the
coronavirus crisis began), BOP consented to a reduction in sentence in 55 cases.

      While Congress indisputably acted in the First Step Act to expand the
availability of compassionate release, it expressly imposed on inmates the
requirement of initial resort to administrative remedies. And this is for good
reason: BOP conducts an extensive assessment for such requests. See 28 C.F.R.
§ 571.62(a); BOP Program Statement 5050.50, Compassionate Release/
Reduction in Sentence: Procedures for Implementation of 18 U.S.C.
§§ 3582(c)(1)(A) and 4205(g), available at https://www.bop.gov/policy/progstat/
5050_050_EN.pdf. As the Procedures reflect, the BOP completes a diligent and
thorough review, with considerable expertise concerning both the inmate and
the conditions of confinement. Its assessment will always be of value to the
parties and the Court.

      That is especially true during the current crisis. BOP must balance a host
of considerations in deciding whether to release an inmate to recommend a
reduction in an inmate’s sentence or grant the inmate home confinement—not
only the health of the inmate and BOP staff, but also the safety of the public.
BOP is best positioned to determine the proper treatment of the inmate
population as a whole, taking into account both individual considerations in light
of on an inmate’s background and medical history and more general
considerations regarding the conditions and needs at particular facilities. The
provision of § 3582(c)(1)(A) prioritizing administrative review therefore makes
sense not only in the ordinary case, but also at this perilous time. See United
States v. McCann, 2020 WL 1901089, at *2 (E.D. Ky. Apr. 17, 2020) (“The Court
recognizes that these are unsettling times for everyone, including prisoners. But
in such a context, the exhaustion requirement of the compassionate release
statute is perhaps most important.”).

        Accordingly, this Court should deny Basralian’s motion without prejudice
to refiling once he fully exhausts his administrative remedies.

              c. This Court Has No Authority to Direct the BOP to Place the
                 Defendant in Home Confinement.

      Finally, were this Court to read Basralian’s motion as a request to order
BOP to place him on home confinement under the guidelines set forth in the
Attorney General’s March 26 and April 3, 2020 memoranda, 3 this Court should
deny the request. District courts have no authority to direct BOP to place a
defendant in home confinement. Rather, such designation decisions are
committed solely to BOP’s discretion. And here, the BOP has denied Basralian’s
request for transfer to home confinement.


3   Memoranda available at: https://www.bop.gov/coronavirus/faq.jsp.

                                        7
 Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 8 of 24 PageID: 230



       Once a sentence is imposed, BOP is solely responsible for determining an
inmate’s place of incarceration. See 18 U.S.C. § 3621(b); Moore v. United States
Att’y Gen., 473 F.2d 1375, 1376 (5th Cir. 1973) (per curiam); see also McKune v.
Lile, 536 U.S. 24, 39 (2002) (plurality opinion) (“It is well settled that the decision
where to house inmates is at the core of prison administrators’ expertise.”). A
court has no authority to designate a prisoner’s place of incarceration. United
States v. Voda, 994 F.2d 149, 151-52 (5th Cir. 1993). Thus, as any request by
Basralian to serve out the balance of his prison sentence in home confinement
alters only the place of incarceration, not the actual term of incarceration, only
BOP may grant or deny his request.

        Moreover, a prisoner has no constitutional right to confinement in any
particular place, including in home confinement. See Sandin v. Conner, 515 U.S.
472, 478 (1995) (“the Due Process Clause did not itself create a liberty interest
in prisoners to be free from intrastate prison transfers.”); Meachum v. Fano, 427
U.S. 215, 224 (1976) (“The conviction has sufficiently extinguished the
defendant’s liberty interest to empower the State to confine him in any of its
prisons.”). And Section 3582(c)(1)(A) permits only a reduction in “the term of
imprisonment,” not a change in the place of imprisonment. Home confinement
merely permits the inmate to serve out the term of imprisonment at home. Such
a request therefore falls outside § 3582(c)’s limited grant of authority to this
Court to modify a sentence post-conviction. Absent any other statutory
authority—and Basralian cites none—this Court has no authority to grant such
relief in this forum.

                                     Conclusion

      Accordingly, this Court should deny Basralian’s motion because this Court
lacks jurisdiction to consider it given the pendency of his direct appeal
challenging his sentence, and because Basralian has not satisfied the exhaustion
requirement in § 3582(c)(1)(A)’s.

                                              Respectfully Submitted,

                                              CRAIG CARPENITO
                                              United States Attorney



                                              BY: COURTNEY A. HOWARD
                                              Assistant United States Attorney

cc:   Tamra Katcher, Esq. (via email and ECF)
      Sam Braverman, Esq. (via email and ECF)



                                          8
    Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 9 of 24 PageID: 231



                                    Appendix A

●       United States v. Gillis, 2020 WL 1846792 (C.D. Cal. Apr. 9, 2020);

●       United States v. Meron, 2020 WL 1873900 (E.D. Cal. Apr. 15, 2020);

●       United States v. Hembry, 2020 WL 1821930 (N.D. Cal. Apr. 10, 2020);

●       United States v. Smith, 2020 WL 1903160 (D. Conn. Apr. 17, 2020);

●       United States v. Perry, 2020 WL 1676773 (D. Colo. Apr. 3, 2020);

●       United States v. Zywotko, 2020 WL 1492900 (M.D. Fla. Mar. 27, 2020);

●       United States v. Read-Forbes, 2020 WL 1888856 (D. Kan. Apr. 16, 2020);

●       United States v. Boyles, 2020 WL 1819887 (D. Kan. Apr. 10, 2020);

●       United States v. Carter, 2020 WL 1808288 (S.D. Ind. Apr. 9, 2020);

●       United States v. Hofmeister, 2020 WL 1811365, at *3 (E.D. Ky. Apr. 9,
        2020) (explaining that the rule is jurisdictional, and perhaps even more
        necessary during COVID-19 crisis);

●       United States v. Reeves, 2020 WL 1816496 (W.D. La. Apr. 9, 2020);

●       United States v. Lugo, 2020 WL 1821010, at *3 (D. Me. Apr. 10, 2020)
        (extensive analysis, concluding, “The Court regards the language of section
        3582(c) as both clear and mandatory.”);

●       United States v. Johnson, 2020 WL 1663360, at *3-*6 (D. Md. Apr. 3, 2020)
        (concluding in lengthy discussion that § 3582(c)(1)(A)’s exhaustion
        requirement is jurisdictional and, regardless, there are no exceptions to
        the exhaustion requirement);

●       United States v. Underwood, 2020 WL 1820092 (D. Md. Apr. 10, 2020);

●       United States v. Carden, 2020 WL 1873951 (D. Md. Apr. 15, 2020);

●       United States v. Alam, 2020 WL 1703881 (E.D. Mich. Apr. 8, 2020);

●       United States v. Mathews, 2020 WL 1873360 (E.D. Mich. Apr. 15, 2020);

●       United States v. Annis, 2020 WL 1812421, at *2 (D. Minn. Apr. 9, 2020)
        (Tunheim, C.J.) (“There is no question that COVID-19 is a cause for alarm,
        and the Court does not fault Annis’s concerns, given his health conditions.
        However, given the scale of the COVID-19 pandemic and the complexity of


                                         9
Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 10 of 24 PageID: 232



     the situation in federal institutions, it is even more important that Annis
     first attempt to use the BOP’s administrative remedies.”);

●    United States v. Gardner, 2020 WL 1867034 (D. Minn. Apr. 14, 2020);

●    United States v. Eisenberg, 2020 WL 1808844 (D.N.H. Apr. 9, 2020);

●    United States v. Ogarro, 2020 WL 1876300, at *3 (S.D.N.Y. Apr. 14, 2020)
     (lengthy analysis, stating, “In fact, section 3582(c)’s exhaustion
     proscription is clear as day.”);

●    United States v. Pereyra-Polanco, 2020 WL 1862639 (S.D.N.Y. Apr. 14,
     2020);

●    United States v. Roberts, 2020 WL 1700032 (S.D.N.Y. Apr. 8, 2020);

●    United States v. Woodson, 2020 WL 1673253 (S.D.N.Y. Apr. 6, 2020);

●    United States v. Weiland, 2020 WL 1674137 (S.D.N.Y. Apr. 6, 2020);

●    United States v. Rabadi, 2020 WL 1862640, at *3 (S.D.N.Y. Apr. 14, 2020)
     (follows “vast majority” of courts);

●    United States v. Schultz, 2020 WL 1872352 (W.D.N.Y. Apr. 15, 2020);

●    United States v. Allen, 2020 WL 1878774 (N.D. Ohio Apr. 15, 2020);

●    United States v. Simmons, 2020 WL 1903281 (D. Or. Apr. 17, 2020);

●    United States v. Holden, 2020 WL 1673440 (D. Or. Apr. 6, 2020) (very
     extensive discussion);

●    United States v. Epstein, 2020 WL 1808616 (D.N.J. Apr. 9, 2020) (cites
     numerous cases in agreement);

●    United States v. Petrossi, 2020 WL 1865758 (M.D. Pa. Apr. 14, 2020);

●    United States v. Feiling, 2020 WL 1821457 (E.D. Va. Apr. 10, 2020);

●    United States v. Fuller, 2020 WL 1847751 (W.D. Wash. Apr. 13, 2020);

●    United States v. Carver, 2020 WL 1604968 (E.D. Wash. Apr., 1, 2020);

●    United States v. Fevold, 2020 WL 1703846, at *1 (E.D. Wis. Apr. 8, 2020)
     (“Not only is exhaustion of administrative remedies required as a matter of
     law, but it also makes good policy sense. The warden and those in charge
     of inmate health and safety are in a far better position than the sentencing
     court to know the risks inmates in their custody are facing and the

                                      10
Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 11 of 24 PageID: 233



     facility’s ability to mitigate those risks and provide for the care and safety
     of the inmates.”).




                                       11
Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 12 of 24 PageID: 234




                      EXHIBIT 1
Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 13 of 24 PageID: 235
Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 14 of 24 PageID: 236
Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 15 of 24 PageID: 237
Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 16 of 24 PageID: 238
Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 17 of 24 PageID: 239
Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 18 of 24 PageID: 240




                      EXHIBIT 2
    Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 19 of 24 PageID: 241




                          UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
                                         (609) 989-2182

                                                                   Clarkson S. Fisher Federal Building &
        CHAMBERS OF
                                                                             U.S. Courthouse
    FREDA L. WOLFSON                                                       402 East State Street
        CHIEF JUDGE
                                                                        Trenton, New Jersey 08608


                                       LETTER ORDER

                                                                            April 10, 2020


James Brendan Day, Esq.
Office of the United States Attorney
402 East State Street
Trenton, New Jersey 08608

Darren M. Gelber, Esq.
Wilentz, Goldman & Spitzer, P.A.
90 Woodbridge Center Drive
Woodbridge, New Jersey 07095


         RE:          United States of America v. Tito Viteri,
                      Criminal Action No. 19-44 (FLW)


Dear Counsel:

         The above-referenced matter is before the Court on the motion of Defendant Tito Viteri
(“Defendant”) for compassionate release from imprisonment under the First Step Act (“FSA”), 18
U.S.C. § 3582(c)(1)(A). In his motion, Defendant requests that I modify his sentence and order
his immediate release from the custody of the Bureau of Prisons (“BOP”), in light of the heightened
risk to his health posed by the spread of the COVID-19 virus. The Government opposes the motion
and posits that the Court lacks authority to act on Defendant’s motion based on Plaintiff’s failure
to exhaust his administrative remedies with the BOP, as mandated by the FSA. Because the precise
issues raised in Defendants’ motion have recently been addressed by this Court 1 and are not

1
        In United States v. Epstein, No. 14-cr-287, 2020 U.S. Dist. LEXIS 62833 (D.N.J. Apr. 9,
2020), I found that the Court lacked authority to grant an inmates’ motion for compassionate
release under Section 3582(c)(1)(A) due to COVID 19, because the inmate had not yet exhausted
the necessary administrative requirements. In this case, Defendant has not provided any reason to
                                                                  (Footnote continued on next page.)
 Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 20 of 24 PageID: 242




complex, in lieu of a formal opinion, I render my decision in this Letter Order. For the reasons
discussed below, Defendant’s motion is denied for failure to exhaust his administrative remedies;
however, Defendant may renew his request upon exhaustion, if necessary.

        On January 17, 2019, Defendant pled guilty to a single-count information, which charged
him with tax evasion in violation of 26 U.S.C. § 7201. (ECF Nos. 20, 22.) On November 5, 2019,
the Court sentenced Defendant to a term of imprisonment of 24 months. (ECF Nos. 27, 28.)
Defendant was also sentenced to 24 months of supervised release following his imprisonment, and
he was ordered to pay more than $2 million in restitution to the Internal Revenue Service. (Id.)
Defendant is currently housed at the Federal Correctional Institution, Otisville Camp and, thus far,
has served approximately 3 months of his sentence.

        On April 9, 2020, Defendant filed the present motion for compassionate release. (Def.’s
Motion, ECF No. 29.) In his motion, Defendant argues that the administrative exhaustion
requirements of Section 3582(c)(1)(A) should be waived on the ground that compliance would be
futile. (Id. at 4-11.) Defendant also argues that his medical conditions (episodic migraines,
hypertension of the brain, anxiety, and asthma), and inability to protect himself against infection
and probable death from COVID-19, which has taken place in Otisville, constitute “extraordinary
and compelling reasons” for his release under the statute. (Id. at 11-15.) Because I find that
Defendant has failed to exhaust the necessary administrative remedies under the Section
3582(c)(1)(A), which act as a bar to relief on this motion, I do not consider whether the
circumstances of his confinement warrant his release.

       Once a federally-imposed sentence commences, a district court has limited authority to
modify that sentence. See Dillon v. United States, 560 U.S. 817, 825 (2010) (“‘[A] judgment of
conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not
be modified by a district court except in limited circumstances.”) (quoting 18 U.S.C. § 3582(b)).
One such authority for modifying a sentence is found in the recently-enacted First Step Act, which
allows a defendant to be afforded compassionate release for “extraordinary and compelling
reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). The statute provides, in relevant part:

       (c) Modification of an imposed term of imprisonment. The court may not modify a
       term of imprisonment once it has been imposed except that—

               (1) in any case—

                   (A) the court, upon motion of the Director of the Bureau of Prisons, or
                   upon motion of the defendant after the defendant has fully exhausted all
                   administrative rights to appeal a failure of the Bureau of Prisons to bring
                   a motion on the defendant’s behalf or the lapse of 30 days from the
                   receipt of such a request by the warden of the defendant’s facility,
                   whichever is earlier, may reduce the term of imprisonment (and may
                   impose a term of probation or supervised release with or without
                   conditions that does not exceed the unserved portion of the original term

persuade me that he is on a different footing from the inmate in Epstein. Accordingly, I apply
much of the same reasoning from Epstein to this case.


                                                 2
 Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 21 of 24 PageID: 243




                   of imprisonment), after considering the factors set forth in section
                   3553(a) to the extent that they are applicable, if it finds that—

                       (i) extraordinary and compelling reasons warrant such a
                       reduction; or [. . .]

18 U.S.C. § 3582(c) (emphasis added). Simply put, under Section 3582(c)(1)(A), a defendant
seeking a reduction in his term of imprisonment bears the burden of establishing both that he has
satisfied (1) the procedural prerequisites for judicial review, and (2) that compelling and
extraordinary reasons exist to justify compassionate release. On this motion, my analysis focuses
on the first prong of Section 3582(c)(1)(A).

        Here, Defendant does not indicate that he has filed a request for compassionate release with
the BOP, which would trigger the running of the 30-day exception to the exhaustion requirement.
As such, I find that he has not exhausted the necessary administrative remedies required by Section
3582(c)(1)(A). Defendant, nonetheless, argues that I may exercise my discretion to waive the
exhaustion requirement in light of the extraordinary crisis caused by the COVID-19 pandemic. As
I explained in Epstein, the language of the Section 3582(c)(1)(A), and the relevant Third Circuit
and Supreme Court precedents, dictate my conclusion that I lack the authority to waive exhaustion.

        Section 3582(c)(1)(A) unambiguously instructs that a defendant can only bring a motion
in the district court “after [he] has fully exhausted all administrative rights to appeal a failure of
the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the
receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.
§ 3582(c). This requirement is imposed by the statute itself. While judicially created exhaustion
requirements may sometimes be excused, it is well settled that a court may not ignore a statutory
command, such as the one imposed in Section 3582(c)(1)(A). See Massieu v. Reno, 91 F.3d 416,
419 (3d Cir. 1996) (“Although judicially developed exhaustion requirements might be waived for
discretionary reasons by courts, statutorily created exhaustion requirements bind the parties and
the courts.”); see also Ross v. Blake, 136 S. Ct. 1850 (2016) (stating that “mandatory exhaustion
statutes . . . establish mandatory exhaustion regimes, foreclosing judicial discretion.“); Booth v.
Churner, 532 U.S. 731, 741 n.6 (2001) (“[W]e stress the point . . . that we will not read futility or
other exceptions into statutory exhaustion requirements where Congress has provided otherwise”).

        The Third Circuit’s recent decision in United States v. Raia, No. 20-1033, 2020 U.S. App.
LEXIS 10582, at *5 (3d Cir. Apr. 2, 2020) reinforces the notion that the exhaustion requirements
of Section 3582(c)(1)(A) are not susceptible to wavier by the courts. As in this case, the defendant
in Raia filed a motion in the district court for immediate release under Section 3582(c)(1)(A) due
to the COVID-19 virus. However, the district court refused to address the motion, citing its lack
of jurisdiction as a result of a pending appeal of his sentence by the Government. The defendant,
then, requested that the Third Circuit address his motion for release or remand the case to permit
the district court to rule on his request for release. Id. at *4-5. The court declined to do so, noting,
inter alia, that the defendant—who was 68 years old and suffered from Parkinson’s Disease and
diabetes—had failed to exhaust his remedies with the BOP under 18 U.S.C. § 3582(c)(1)(A).
Notwithstanding defendant’s age and medical issues, the Third Circuit found that the exhaustion
requirement under the statute presented “a glaring roadblock foreclosing compassionate release at
[that] point.” Id. at *5-6. While Raia did not specifically address whether the FSA’s exhaustion


                                                   3
    Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 22 of 24 PageID: 244




requirement may be subject to judicially created exceptions, it is implicit in the circuit court’s
decision, since it refused to remand the case to the district court to consider the request for
compassionate release, because “any remand would be futile,” id. at *6, based upon the failure to
exhaust. Indeed, the Third Circuit’s strong language regarding exhaustion leaves no room for
courts to waive that requirement. 2

       Lastly, Defendant refers the Court to a recent public announcement by the BOP. See
Federal Bureau of Prisons COVID-19 Action Plan (April 5, 2020), available at https://
www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp (last visited April 10,
2020). In that announcement, the BOP notified the public that “it has begun immediately
reviewing all inmates who have COVID-19 risk factors . . . to determine which inmates are suitable
for home confinement.” (Id.) The BOP further stated in the announcement that “[i]nmates do not
need to apply to be considered for home confinement.” (Id.) Defendant contends that, because
the BOP is evaluating all inmates for possible transfer to home confinement, and that an inmate
need not make a specific request for consideration for that relief, the statutory exhaustion
requirement for compassionate release in 3582(c)(1)(A) no longer applies.

        Defendant’s argument lacks merit for several reasons. First, as the Government correctly
notes in its response, the BOP’s ongoing review of all inmates for possible discretionary release
to home confinement is not being exercised under Section 3582(c)(1)(A), but rather under a
different statute—specifically, 18 U.S.C. § 3624(c)(2), as modified by the recently-enacted
Coronavirus Aid, Relief, and Economic Security (“CARES”) Act. See 18 U.S.C. § 3624(c)(2)
(“The authority under this subsection may be used to place a prisoner in home confinement for the
shorter of 10 percent of the term of imprisonment of that prisoner or 6 months. The Bureau of
Prisons shall, to the extent practicable, place prisoners with lower risk levels and lower needs on
home confinement for the maximum amount of time permitted under this paragraph.”); CARES
Act, § 12003(b) (“During the covered emergency period, if the Attorney General finds that
emergency conditions will materially affect the functioning of the Bureau, the Director of the
Bureau may lengthen the maximum amount of time for which the Director is authorized to place
a prisoner in home confinement under the first sentence of section 3624(c)(2) of title 18, United
States Code, as the Director determines appropriate.”). Accordingly, the BOP’s review of all
inmates for possible discretionary transfer to home confinement under Section 3624(c)(2) is
separate and distinct from the compassionate release provision under Section 3582(c) of the FSA,
and thus, clearly, does not disturb Section 3582(c)’s mandatory exhaustion requirement. And,
indeed, the BOP does not have any authority to aborgate the FSA’s exhaustion requirement, which
can only be done by an act of Congress, for the same reasons why this Court cannot do so.

        Second, although the BOP has announced that it is considering all inmates for transfer
under Section 3624(c)(2) and the CARES Act, Defendant cites to no new authority, policy or
directive that evidences the fact that “the BOP has opted not to offer any” administrative remedies

2
       Instead of relying on cases that involve statutorily mandated exhaustion requirements,
Defendant cites to inapposite cases that discuss judicially created exceptions to exhaustion. See,
e.g., Washington v. Barr, 925 F.3d 109, 120-21 (2d Cir. 2019); Bowen v. City of New York, 476
U.S. 467, 484 (1986); Weinberger v. Salfi, 422 U.S. 749 (1975).




                                                4
    Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 23 of 24 PageID: 245




for compassionate release under Section 3582(c). Indeed, the BOP’s April 5, 2020 announcement
goes on to state that “any inmate who believes they are eligible may request to be referred to Home
Confinement and provide a release plan to their Case Manager.” Significantly, Defendant’s
motion nowhere indicates that he has made any request to the BOP for any consideration for relief.
The BOP’s decision to consider all federal inmates for home confinement under Section 3624(c)
does not eliminate the mandatory statutory exhaustion requirement for compassionate release
under Section 3582(c). 3

        Third, if I were to accept Defendant’s argument that exhaustion is not necessary in light of
the BOP efforts under 18 U.S.C. § 3624(c)(2), and thus, a defendant may circumvent the BOP and
proceed directly to court under the FSA, it would wholly undermine Congress’s intent to permit
the agency to conduct an individualized evaluation of an inmate’s circumstances. As I have
pointed out in Epstein, the FSA “includes an exhaustion requirement in recognition of the fact that
[the BOP] is frequently in the best position to assess, at least in the first instance, a defendant’s
conditions, the risk presented to the public by his release, and the adequacy of a release plan.” See
United States v. Gross, No. 15-769, 2020 U.S. Dist. LEXIS 60554, at *5-6 (S.D.N.Y. Apr. 6, 2020)
(citations and internal quotations omitted). Thus, the 30-day time period is “consistent with one
of the bedrock principles underlying administrative exhaustion—to permit the agency, with its
expertise and with its responsibility over the movant, to [first] make a decision . . . .” Id.

        In short, Defendant has not exhausted his administrative remedies under Section
3582(c)(1)(A). While I acknowledge the very real danger posed by the COVID-19 pandemic,
constrained by the existing statutory authority, I cannot waive the exhaustion requirement under
the statute. I note that, just within the last week, numerous courts across the country have
interpreted Section 3582(c)(1)(A) in a similar fashion as I have done so here. See Epstein, No. 14-
cr-287, 2020 U.S. Dist. LEXIS 62833 (D.N.J. Apr. 9, 2020) (citing cases). 4 As such, because
Defendant has not exhausted his administrative remedies, I do not possess the authority to grant
relief. Defendant’s motion for compassionate release is denied without prejudice to Defendant to
renew his petition when he exhausts all avenues of administrative remedies, or if 30 days lapse
after he submits a request to the BOP.

         Defendant’s Motion for Compassionate Release is DENIED.




3
        I note that, based on the language in the BOP’s April 5, 2020 announcement, there may be
some confusion among inmates (who are typically not lawyers) as to whether the announcement
relates to applications for compassionate release under Section 3582(c)(1)(A). The BOP should
consider clarifying that inmates who wish to be considered under Section 3582(c)(1)(A) must still
comply with the exhaustion requirements of that statute by making a request to the BOP in the first
instance.
4
        I recognize that there are a few district courts that, in light of the COVID-19 pandemic,
have waived the FSA’s exhaustion requirement. However, I find that these decisions, as explained
in Epstein, are inconsistent with the text of Section 3582(c)(1)(A) and the precedent of the Third
Circuit and Supreme Court.


                                                 5
Case 2:18-cr-00515-MCA Document 32 Filed 05/08/20 Page 24 of 24 PageID: 246




     SO ORDERED.

                                                    /s/ Freda L. Wolfson
                                                    Hon. Freda L. Wolfson
                                                    U.S. Chief District Judge




                                     6
